Affirmed and Memorandum Opinion filed April 30, 2009







Affirmed
and Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00028-CR
 
____________
 
MARVIN LEE WATTS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District
Court
Jefferson County, Texas
Trial Court Cause No.
97111
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to aggravated robbery.  On August 14, 2006, the trial
court deferred a finding of guilt and ordered appellant placed on community
supervision for ten years.  The State moved to revoke appellant=s community supervision on November
24, 2008.  Appellant entered a plea of true to three of the seven counts in the
State=s motion.  On December 8, 2008, the
trial court adjudicated appellant=s guilt and sentenced him to
confinement for fifteen years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a timely notice of appeal.
Appellant=s appointed counsel filed a brief in
which he concludes this appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).  The State filed a
responsive brief, acknowledging that the Anders requirements have been
satisfied and agreeing that there are no meritorious grounds for appeal.
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record, counsel=s brief, and the State=s brief, and agree the appeal is
wholly frivolous and without merit.  Further, we find no reversible error in
the record.  A discussion of the briefs would add nothing to the jurisprudence
of the state.  We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable
grounds for review.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex.
Crim. App. 2005).
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).